DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-10 have been examined in this application.  This communication is the first action on the merits of these claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 4,009,915 to Whitelaw.

Regarding claim 1, Whitelaw discloses a serving cart comprising:
A receiving space for a plurality of catering units as well as at least one access opening to the receiving space, wherein the receiving space is enclosed by a housing (within body 10);
The housing comprising side walls, a top plate and a bottom plate (see Figures 1, 2, or 4), on which there are lockable rollers (castors 11 are lockable by known means such as wheel blocks);
The top plate of the housing comprising at least one of the at least one access opening to the receiving space (see Figures 1 or 4); and
Wherein the catering units are movable substantially in a vertical direction for their removal form the receiving space (column 4, lines 18-21 disclose “The frame 14 is directly connected to a linear bearing collar 15 on one side of the platform 13, the collar being mounted for slidable movement on vertical shaft or column 16 mounted in the frame 10”).  

Regarding claim 2 (dependent on claim 1), Whitelaw discloses at least one dispensing system for stacking and dispensing catering units in a vertical direction to the at least one access opening.  Column 4, lines 18-21 disclose “The frame 14 is directly connected to a linear bearing collar 15 on one side of the platform 13, the collar being mounted for slidable movement on vertical shaft or column 16 mounted in the frame 10”.

Regarding claim 3 (dependent on claim 1), Whitelaw discloses the dispensing system comprising a receiving plate (13 in Figures 1 and 2, 31 in Figure 4), which is movable in the vertical direction by spring force or linear actuators (column 4, lines 22-24 disclose “The collar 15 is connected to a cable 16a running over pulleys 17 and 18 and attached to preferably adjustable tension springs 19”).  

Regarding claim 4 (dependent on claim 3), Whitelaw discloses adjustment elements are on an outer region of the receiving plate, configured to act in a vertical axis (see tension springs 19 in Figures 1 and 2). 

Regarding claim 5 (dependent on claim 3), Whitelaw discloses a control and driving unit for controlling movement of the receiving plate according to an input signal.  Column 6, lines 24-31 disclose “Alternative counter-balancing spring arrangements are envisaged by the present invention such as providing a pivotable lever arm controlled by a tension spring.  The lever is freely pivoted at one end and attached to a travelling pulley at the other carrying a cable.  The lever is connected at a point along its length which may be adjustable to control positioning of the platform as it is loaded or unloaded”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,009,915 to Whitelaw in view of US Patent Number 5,013,983 to Futch.

Regarding claim 6 (dependent on claim 3), Whitelaw does not disclose a switch for upward and downward movement with a triggering for an upward movement or a downward movement of the receiving plate.  However, this limitation is taught by Futch.  

Regarding claim 7 (dependent on claim 3), Futch further teaches detection sensors are in an area of a plane of the access opening in the top plate for triggering of movement of the receiving plate.  Column 4, lines 29-34 disclose “Upon detecting the absence of a tray at the lower level 42, lower sensor 40 signals the motor 28 to raise the rack 25 until top edge 44 of the next tray in the stack has moved into level 42, whereupon power to motor 28 is disconnected and raising movement of the rack is stopped”.  

Claim 8 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,009,915 to Whitelaw.

Regarding claim 8 (dependent on claim 1), Whitelaw does not disclose the top plate comprising at least two access openings, wherein an associated dispensing system is provided for the corresponding access opening.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional openings and dispensing systems in order to hold and dispense more trays at once, since it has been held that mere duplication of the essential working parts of a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 9-10 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,009,915 to Whitelaw in view of US Patent Number 4,285,435 to Brinkers.

Regarding claim 9 (dependent on claim 1), Whitelaw does not disclose a cover plate for closing and/or opening of the at least one access opening.  However, this limitation is taught by Brinkers.  Brinkers discloses a holder having elevating trays 10 and a cover 16. It would be obvious to a person having ordinary skill in the art to modify Whitelaw using the teachings from Brinkers in order to protect the interior of the housing when not in use.  

Regarding claim 10 (dependent on claim 9), Brinkers further teaches the cover plate being above the top plate (see Figure 3).
Brinkers does not disclose the cover being movable in linear guideways.  However, it would have been an obvious matter of design choice to a person having ordinary skill in the art to modify Whitelaw and Brinkers as a substitution of known ways to attach a cover, since applicant has not disclosed that linear guideways solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a hinged door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642